Gardner, Judge:
Southern Tank & Culvert Company, Inc., (Southern) sued Edisto Asphalt Company, Inc., (Edisto) on account for pipes sold and delivered. The jury returned a verdict for the amount prayed for. We affirm.
Edisto was a subcontractor on a job supervised by the U. S. Corps of Engineers. In early 1981 Edisto ordered a quantity of steel pipe from Southern, whose invoice contained the words “net 30 days.” Admittedly, part of the pipe was defective. More than a year after delivery of the pipe, Edisto’s general contractor rejected the defective pipe as did the Corps of Engineers.
I.
Edisto first asserts that the custom and usage of the trade permits the delaying for more than a year of an inspection and payment for pipe delivered and that consequently it was entitled to a directed verdict.
The argument is without merit. There is no evidence of record to support this contention. To the contrary, the record is replete with evidence that it is the custom and usage of the trade to promptly reject defective *581merchandise. Testimony about the usage and custom of the trade was submitted to the jury and appellant’s position was obviously rejected. Where there is evidence to support a jury verdict, it will not be disturbed on appeal absence an error of law and we find no error of law.
II.
Edisto next asserts that the trial judge should have reduced the verdict because of the defective pipe. This argument, too, is patently without merit.
The case is controlled by Section 36-2-602(1), Code of Laws of South Carolina (1976). In essence this section provides that rejection of goods must be within a reasonable time. Delaying payment of a just bill more than a year after delivery is not reasonable and we so hold.
Double costs are awarded Southern.
Affirmed.
Cureton and Goolsby, JJ., concur in result only.